       Case 1:18-cv-12137-JPC-JLC Document 131 Filed 01/03/21 Page 1 of 2


                                                                                196-04 HOLLIS AVENUE
                                                                        SAINT ALBANS, NEW YORK 11412
                                                                                       P: (917) 337-2439
                                                                      SPECIAL@HAGANLAWOFFICES.NET


                                                                                                     p7
                                                                                Monday, January 4, 2021

VIA EMAIL and ECF

Honorable District Judge John P. Cronan
Daniel Patrick Moynihan
United States Courthouse
500 Pearl Street, Courtroom 20C
New York, New York 10007-1312



                                                Re:      Kaye v. Health and Hospitals Corporation et. al.
                                                         18-CV-12137(JPC)(JLC)

Dear Honorable District Judge Cronan:

I am writing to request the Court’s intervention and resolution of Plaintiff’s Objection made pursuant to
Fed. R. Civ. P. 72, which was filed on December 3, 2020. (ECF. Dkt. 124) Plaintiff has repeatedly raised
discovery disputes in this matter, and to her detriment has been either ignored or ridiculed by this
Court. As such, Plaintiff is in the process of filing a complaint with the Judicial Council of the Second
Circuit.

To date, this Court has failed to address Defendants’ non-compliance with the orders listed below:

            •   July 24, 2019: The Court ordered the parties to collaborate on an ESI protocol and
                to produce it to the Court for consideration. When Defendants refused to
                collaborate, Plaintiff produced a Protocol on her own on November 19, 2019. The
                Court ignored this effort and Defendants’ failure to collaborate; this matter was
                then referred to a Magistrate for resolution of discovery disputes. Since this
                referral, Plaintiff has filed numerous motions with this Court that have sought
                relief, sanctions and production. At each turn, despite the merits of these motions,
                Plaintiff’s requests have been denied in substance. (ECF. 38, 50 and 51)

            •   October 7, 2020: This Court reassigned the matter to Your Honor. At that time
                the parties were directed to file a joint letter with requested information to the
                Court. After attempts to collaborate on the ordered submission failed, Plaintiff
                submitted the requested document to the Court on November 12, 2020. (ECF.
                Dkt. 111) To date, Defendants’ failure to adhere to this order has remained
                addressed.

                .
      Case 1:18-cv-12137-JPC-JLC Document 131 Filed 01/03/21 Page 2 of 2


                                                                             196-04 HOLLIS AVENUE
                                                                     SAINT ALBANS, NEW YORK 11412
                                                                                    P: (917) 337-2439
                                                                   SPECIAL@HAGANLAWOFFICES.NET


                                                                                                  p7
           •   December 3, 2020: Plaintiff filed objections pursuant to Fed. R. Civ. P. 72. The
               parties have a fact discovery deadline of January 15, 2021 and an expert deadline
               of March 1, 2021. Plaintiff seeks the Court’s intervention and disposition in order
               to avoid being unduly prejudiced. Plaintiff has requested certification of
               defendants’ discovery production since March 30, 2020. These requests have
               been ignored. Plaintiff should not be forced to participate and conduct
               depositions without certification pursuant to Fed. R. Civ. P. 26(g). Ultimately,
               Plaintiff anticipates that she will file a motion for sanction pursuant to Fed. R. Civ.
               P. 26(g)(3). Accordingly, Plaintiff does not believe that she should be forced to
               engage in further depositions without the resolution of these pending matters.
               She has thereby filed a motion to stay depositions and to extend discovery to
               either March 15, 2021 or until the pending discovery disputes and motions have
               been resolved.

In closing, Plaintiff respectfully apologizes for any inconvenience this correspondence may have
caused the Court. However, she respectfully requests Your Honor’s resolution of these matters
so that she will have certification that the production of discovery was made with reasonable
effort. Again, Dr. Kaye deserves her day in Court; she deserves to have the matters raised herein
litigated in a fair and transparent matter. To date, that has not happened and she is seeking the
Court’s intervention accordingly.


Respectfully submitted,

               /s/

Special Hagan, Esq.
Attorney for Melissa Kaye, MD

Cc:    Donna Canfield,
       Counsel for Defendants
